Citation Nr: 1738024	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-16 236	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to July 1966, with subsequent service in the United States Air Force Reserve.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

Initially, the Board notes that the RO denied the Veteran's request to reopen a claim for service connection for mental depression, to include as secondary to diabetes mellitus, in a September 2010 rating decision.  In the August 2012 rating decision on appeal, the RO denied service connection for PTSD and service connection for major depressive disorder for the purpose of establishing eligibility to treatment.  The RO then characterized and adjudicated the depression issue as a request to reopen a claim for service connection for major depressive disorder, to include as secondary to service-connected disabilities.  See April 2013 statement of the case (SOC) (reopening then continuing to deny the underlying claim).  

In an April 2015 decision, the Board reopened and recharacterized the mental depression claim to consider any acquired psychiatric disorder other than PTSD and remanded that claim and the PTSD claim for further development.  While the case was in remand status, the AOJ granted service connection for major depressive disorder (claimed as mental depression) effective from May 7, 2010, the date of the request to reopen.  See May 2016 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

On July 20, 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement through his authorized representative indicating that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In this case, the AOJ issued a June 2017 supplemental SOC and recertified this matter to the Board.  However, the AOJ had granted service connection for major depressive disorder (claimed as mental depression) in a May 2016 rating decision while the case was in remand status.  Thus, the only issue remaining on appeal at that time was entitlement to service connection for PTSD, which had been bifurcated in light of the prior denial of service connection for mental depression.  In the corresponding notice letter sent in June 2016, the AOJ indicated that the Veteran should notify them within 60 days if he would like to withdraw his appeal.  See May 2016 rating decision and June 2016 letter.  The Veteran submitted a responsive July 2016 written statement through his authorized representative indicating that he was satisfied with the compensation awarded and wanted to withdraw the appeal.  He did not submit any additional argument or evidence thereafter.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


